Citation Nr: 0712957	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation, in excess of 10 
percent, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned a 10 percent rating.  


FINDINGS OF FACT

The veteran's service-connected PTSD causes occasional 
decrease in work efficiency due to depressed mood, 
suspiciousness, chronic sleep impairment, and difficulty 
concentrating.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the decision below grants a higher initial rating, no 
further assistance or notice to the veteran is required.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  The veteran's PTSD is rated 
under Diagnostic Code 9411.  

A 10 percent rating is assigned with occupation and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

A 30 percent rating is assigned with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

This provides a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2006).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Factual Background and Analysis.  The veteran was examined by 
VA in December 2003 to determine if his symptoms met the 
criteria for diagnosis of PTSD.  The VA psychologist noted 
the veteran had worked consistently since he returned from 
the service.  He had been employed primarily as a welder.  He 
denied having any problems on the job.  While he stated he 
did not trust most people, he denied having any social 
problems.  He had been married twice, first for 12 years and 
then since 1993 to his present wife.  He had two sons.  

Mental status examination revealed the veteran was casually 
dressed his hygiene was adequate.  He was fully oriented in 
all spheres and his behavior throughout the interview was 
appropriate.  His thought processes were logical and linear.  
His speech normal.  There was no psychomotor agitation or 
retardation.  His mood appeared slightly euthymic with 
restricted or blunted affect.  He denied any problems with 
memory or concentration, or any other cognitive problem.  He 
had difficulty falling asleep and would wake up in the middle 
of the night.  He reported feeling depressed and irritable or 
feeling off.  He did not know the reason, he said his wife 
would ask him if he was upset.  It usually lasted no more 
than a day.  He is irritable but able to control it although 
he felt like breaking things.  He had fleeting suicidal 
ideation, but would never act on it.  It rarely occurred and 
had not for several months.  

Psychometric testing revealed a mild to moderate amount of 
PTSD symptomatology.  He scored 24 on the Beck Depression 
Inventory, indicating acknowledgement of a moderate level of 
depressive symptomatology.  The score appeared slightly 
higher than the level of depression indicated in the clinical 
interview.  He appeared to have some difficulty in expressing 
his depressive symptomatology in the clinical interview and 
was likely aided by the objective self-report measure.  Mild 
PTSD was diagnosed.  

The VA psychologist summarized the veteran's symptoms of PTSD 
as including a fear response, recurrent and intrusive 
thoughts and memories with some physiological reactivity, 
some avoidance of thoughts and conversations, feelings of 
detachment, difficulty falling asleep, irritability, 
hypervigilance, and some exaggerated startle response.  He 
stated it had caused only minor distress in the veteran's 
social functioning.  

In January 2007, the veteran appeared and gave testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that certain smells, sounds and incidents 
had caused him to feel he was re-experiencing Vietnam.  (T-
3,4).  He was quick tempered, judgmental and wanted his own 
way.  Since he was separated from the service he had 30 jobs.  
(T-4).  He slept six hours a night.  He had problems getting 
to sleep and problems staying asleep.  He had difficulty 
concentrating for long periods.  When he was out he sat with 
his back to the wall.  He did not like people walking behind 
him.  During the course of any normal day there would be 
something that reminded him of Vietnam and memories would 
rush back at him.  He said that his PTSD was worse since his 
VA examination.  (T-5).  He said he did not feel adequate to 
do his job.  He had missed some work due to his symptoms and 
on occasion had left work early because of his irritation.  
He was working at Northrop Grumman and had been working there 
for four years.  He preferred working by himself.  He was 
hard on other people and did not have the patience to work 
with others.  (T-7).  

A higher rating to 30 percent for PTSD requires evidence 
demonstrating occasional decrease in work efficiency and 
intermittent periods of inability to perform his occupational 
task.  The veteran testified he missed work due to his 
symptoms, felt inadequate to perform his job, and left early 
due to irritation.  His PTSD has also made it difficulty for 
him to perform his job when he is required to work with 
others.  The regulations enumerate that such symptoms as 
depression, suspiciousness and chronic sleep impairment are 
evidence commensurate with a 30 percent rating.  The VA 
examiner in December 2003 noted the veteran appeared somewhat 
euthymic and his affect appeared somewhat blunted and 
restricted.  The veteran also indicated he distrusted people 
and was uncomfortable in crowds.  Objective testing revealed 
depression which was of a moderate level, and slightly higher 
than the veteran's reports.  Of particular note was the VA 
psychologist conclusion that the veteran had difficulty 
verbally expressing his depressive symptoms and was aided by 
the objective testing.  This is consistent with the apparent 
difficulty the veteran had verbalizing his symptoms at the 
January 2007 hearing.  It is also consistent with his 
admission that he has suicidal ideation.  

The Board concludes the veteran's symptoms of PTSD cause 
occasional decreases in work efficiency due to depression, 
irritability and suspiciousness which is commensurate with a 
30 percent rating for PTSD.  

The veteran, however, has not exhibited symptoms such as 
flattened affect.  His speech pattern was normal.  He denied 
having panic attacks, or memory problems, and his judgment 
was not impaired.  Based on the evidence the Board concludes 
the veteran's PTSD does not produce symptoms causing reduced 
reliability and productivity as required for a higher 50 
percent rating.  

While the veteran has claimed his PTSD has worsened there is 
no evidence in the claims folder to support that finding.  
When asked to describe his symptoms, the veteran did not 
respond with any descriptions of symptoms which are 
indicative of a higher level of impairment, and the record 
reflects that during the rating period the veteran's symptoms 
have been relatively stable.  Accordingly, an increased 
rating to 30 percent, but not more, is warranted for the 
entire appeal period. 


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


